Citation Nr: 0714366	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  04-24 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by numbness in the legs.

2.  Entitlement to service connection for disability 
manifested by memory loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his uncle




ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from August 1987 to August 1995.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
March 2004.  A statement of the case was issued in June 2004, 
and a substantive appeal was received in July 2004.  The 
veteran testified at a Board videoconference hearing in 
January 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his leg disability and memory loss 
are related to his service in the Southwest Asia Theater of 
operation from September 1992 to November 1992.  At the 
January 2007 Board hearing the veteran testified that he 
served in northern Iraq with a rapid deploy force with NATO.  
He identified his unit as AAOFL.  He stated that he was sent 
to Iraq from Germany.  The veteran's DD Form 214 does not 
reference any service in the Persian Gulf and a December 2003 
request for verification of such service came back stating 
that there was no record of such service.  However, the Board 
is of the opinion that additional action should be taken, to 
include requesting the veteran's service personnel records as 
well as a more specific inquiry regarding the assignment of 
the veteran and the assignments of his unit in late 1992.  
Verification of such service is critical in determining 
whether or not the veteran is entitled to consideration under 
the undiagnosed illness provisions of 38 U.S.C.A. § 1117 
(West 2002).  

Further, a copy of a Social Security Administration (SSA) 
document was received in December 2003.  Medical records 
associated with any SSA claim do not appear to be in the 
claims file, and such records could be relevant to 
adjudication of the veteran's claim, and appropriate action 
is necessary to obtain any such records before the Board may 
properly proceed with appellate review.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).  

Additionally, after reviewing the claims file, the Board 
believes VA medical examinations should be conducted with 
regard to the two issues on appeal.  38 C.F.R. § 3.159(c)(4).  
Although not entirely clear, a review of testimony offered at 
the January 2007 Board hearing suggests that there may still 
be VA treatment records which should be obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  Appropriate action should be taken to 
obtain the veteran's service personnel 
records.  The RO should also contact the 
service department and request information 
regarding the veteran's claimed assignment 
to a NATO unit described as AAOFL during 
the period from September 1992 to November 
1992, to include any information as to 
whether that unit served in northern Iraq 
during a period that the veteran was 
assigned to that unit.  

2.  The RO should take appropriate action 
to ensure that all pertinent medical 
reports are obtained from the Dallas VA 
Medical Center and North Texas Veterans 
Health Care System. 

3.  The SSA should be requested to furnish 
copies of any and all administrative and 
medical records related to any application 
for disability benefits filed by the 
veteran.
		
4  After completion of the above, the 
veteran should be afforded an appropriate 
VA examinations to determine the nature, 
extent and etiology of the claimed 
disabilities manifested by numbness of the 
legs and by memory loss.  It is imperative 
that the claims file be made available to 
the examiner for review in connection with 
the examination.  Any medically indicated 
special tests should be accomplished.  

     a) As to any pertinent disability 
medically diagnosed upon examination, the 
appropriate examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that such medically diagnosed 
disorder is causally related to service or 
to any injury suffered during service.  

     b  If upon examination there are 
objective signs and/or symptoms of numbness 
of the legs or memory loss which cannot be 
attributed to a medically diagnosed 
disability, the examiner should so state.    

5.  Thereafter, the RO should review the 
expanded record and determine if service 
connection is warranted for the veteran's 
leg disability and memory loss.  If 
applicable, the veteran's claims should be 
considered under the undiagnosed illness 
provisions of 38 U.S.C.A. § 1117.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


